Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 1 of 10




            EXHIBIT C
  Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 2 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Financial Services, Inc.,




                        Financial Services, Inc., ("PLS").
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 3 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 4 of 10




           EXHIBIT A
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 5 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 6 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 7 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 8 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 9 of 10
Case 1:19-cv-01443-JGK Document 1-3 Filed 02/14/19 Page 10 of 10
